EXHIBIT 10.2

FIRST AMENDMENT TO LOAN AGREEMENT




THIS FIRST AMENDMENT TO LOAN AGREEMENT (the “First Amendment”), dated as of
February 14, 2012 by and between the OHIO WATER DEVELOPMENT AUTHORITY (the
“Issuer”) and FIRSTENERGY NUCLEAR GENERATION CORP. (the “Company”), to the Loan
Agreement, dated as of December 1, 2005, entered into by the Issuer and the
Company in connection with the issuance by the Issuer of $82,800,000 State of
Ohio Pollution Control Revenue Refunding Bonds Series 2005-B (FirstEnergy
Nuclear Generation Corp. Project) (the “Agreement”), with capitalized terms used
herein and not otherwise defined herein having the meanings ascribed to such
terms in the Agreement;


W I T N E S S E T H :


WHEREAS, the Issuer has issued $82,800,000 aggregate principal amount of State
of Ohio Pollution Control Revenue Refunding Bonds, Series 2005-B (FirstEnergy
Nuclear Generation Corp. Project) (the “Bonds”) pursuant to Chapters 6121 and
6123 of the Ohio Revised Code and a Trust Indenture dated as of December 1, 2005
between the Issuer and the trustee thereunder (the “Trustee”), currently The
Bank of New York Mellon Trust Company, N.A. (the “Indenture”), for the purpose
of assisting the Company in the refinancing of a portion of the cost of the
acquiring, constructing and installing certain facilities comprising “waste
water facilities” and “solid waste facilities” as defined in Sections 6121.01
and 6123.01 of the Ohio Revised Code; and


WHEREAS, the Company has determined that it is in its best interests to pursue
converting from an Ohio corporation to an Ohio limited liability company; and


WHEREAS, the Waste Water Facilities and Solid Waste Facilities Loan Agreement
dated as of December 1, 2005 between the Issuer and the Company (the “Loan
Agreement”) provides that the Issuer and the Company may enter into amendments
and supplements to the Loan Agreement for certain purposes and with the consent
of the holders of at least a majority in aggregate principal amount of the Bonds
then Outstanding; and


WHEREAS, consistent with the foregoing, and pursuant to the requirements of
Section 15.03 of the Indenture, the Issuer and the Company have determined to
amend the Agreement to remove references to “corporate” existence; and


WHEREAS, having determined that at least a majority in aggregate principal
amount of the Bonds Outstanding have consented to the amendments to the Loan
Agreement, the Trustee has consented to this First Amendment to the Agreement as
evidenced below;


NOW, THEREFORE, the Issuer and the Company covenant and agree as follows:


SECTION 1.    Section 5.2 of the Agreement is hereby amended to read as follows:


5.2 Existence. So long as the Bonds are outstanding, the Company will maintain
its existence and its qualification to do business in Ohio, except that it may
dissolve or otherwise dispose of all or substantially all of its assets and may
consolidate with or merge into another entity or permit one or more entities to
consolidate with or merge into it, if the surviving, resulting or transferee
entity, if other than the Company, is solvent, has a net worth at least equal to
the net worth of the Company immediately prior to the transaction, and assumes
in writing all of the obligations of the Company hereunder and under the Note,
and is an entity organized under one of the states of the United States of
America and is duly qualified to do business in Ohio.


SECTION 2.    Upon effectuating the conversion from a corporation to a limited
liability company, the entity as so organized and as renamed, ipso facto, shall
be the Company under the Agreement and the Note, without the execution of an
amended promissory note or the filing of any instrument or any further act, deed
or conveyance on the part of any of the parties hereto.


SECTION 3.      This First Amendment may be executed in any number of
counterparts, each of which shall be regarded as an original and all of which
shall constitute but one and the same instrument.




--------------------------------------------------------------------------------

EXHIBIT 10.2

IN WITNESS WHEREOF, the Issuer and the Company have caused this First Amendment
to be duly executed and delivered in their respective names, all as of the date
hereinbefore written.


 
 
OHIO WATER DEVELOPMENT
 
 
 
AUTHORITY
 
 
 
 
 
By:
 
/s/ Steve Grossman
 
 
 
Executive Director
 
 
 
 
 
 
 
 
 
 
 
FIRSTENERGY NUCLEAR
 
 
 
GENERATION CORP.
 
 
 
 
 
By:
 
/s/ James F. Pearson
 
 
 
Vice President and Treasurer
 







Acknowledged and consented to as of the date set forth above.


THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee
By:
/s/ Biagio Impala
 
Vice President



